DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, the claim recites the limitation in the final three lines of “the case is essentially limited to a point, measured relative to the average dimensions of the watch.” It is unclear what is meant by this limitation and what the term “essentially limited to a point” means with regard to a surface.  Additionally, it is unclear as to what the average dimensions of the watch would be and how that would be determined or calculated. 
Regarding claim 9, the claim refers to the amplitude of the movement and then “the calculation of the amplitude” which lacks antecedent basis since no calculation has occurred previously. Further it is unclear as to whether the calculation is simply the sums which are disclosed later in the claim, or fi they are a part of the calculation and additional steps occur since the claim states it is “based on” the sums.
Claims 2-8 are rejected for the same reasons due to their dependency on claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humbert EP 3611575 A1 (hereinafter referred to as Humbert) and Durr US Patent 3,802, 251 (hereinafter referred to as Durr).
Regarding claim 1, Humbert discloses as seen in fig. 1 and fig. 3, a portable device for testing a mechanical watch 2 configured to be held in the hand (the system can be handheld due to its size) and kept in physical contact with the case of the mechanical watch (fig. 1), comprising a contact microphone 5 comprising a contact piece (top surface) and a piezoelectric element (paragraph 0055) for detecting the noises of the impulses generated by the movement of the watch (vibration signals) when the contact piece is held in physical contact with the case of the watch, a microprocessor 4 configured so as to calculate based on the signal generated by the microphone 5 the values of one or more parameters characterizing the operation of the movement of the watch (paragraph 0101), in addition to a memory 8 for recording said values, an electrical power source 10 for powering the microprocessor and memory, and wherein the device includes an outer casing 3, a frame inside the outer casing (for supporting the elements therein) and wherein the contact piece (top surface of 5) has a curved external surface configured to as to be placed in contact with the watch case (shown in fig. 1), the contact piece being attached to the frame via the casing 3 such that the curved surface projects at least partially from the outer casing when the device is not in use, the curvature of the contact surface and the hardness of the material of the surface being such that the contact zone between the surface and the watch case is essentially limited to a point measured relative to the average dimensions of the watch as shown in fig. 1. Humbert discloses the display in the form of a communication device 

Regarding claim 3, Humbert and Durr disclose the claimed invention but do not explicitly disclose the microprocessor and memory mounted on a PCB inside the frame as claimed. Fig. 1 of Humbert illustrates the mounting of the microprocessor and memory and Examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time of filing to have used a PCB for mounting electrical elements in a secure manner to ensure they are properly connected and maintain connected during use. 
Regarding claims 4 and 5, the claims are directed towards the shape and arrangement of elements of the device. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have arranged the elements in any desired configuration to make a more compact device, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950) and since applicant has not disclosed that the 
Regarding claim 6, in combination with a smartphone display as taught by Humbert, the screen is a touch-sensitive screen as claimed. 
Regarding claim 7, the method of using the device of Humbert and Durr comprises the steps of acquiring a signal generated by the microphone during a measurement period when the device is held in contact with the case of the watch, the signal representing a sequence of ‘tick’ and ‘tock’ impulses (vibrations) generated by the movement of the watch, recording at the end of a measurement period, the value of at least one parameter characterizing the operation of the movement of the watch (paragraph 0004) and repeating the previous steps as claimed (paragraph 0004-0005).
Regarding claim 8, the amplitude of the movement would be stored in the memory of Humbert as claimed. 
Regarding claim 9, in recording of the amplitude of the movement as taught by Humbert, the amplitude would be based on the sum of the signals as claimed.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humbert and Durr as applied to claim 1 above, and further in view of Bonny US patent 3,690,144 (hereinafter referred to as Bonny).
Regarding claim 2, Humbert and Durr disclose the claimed invention but do not explicitly disclose the resilient member as claimed. The purpose of the resilient member is to ensure adequate contact force between the watch and the device during use. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MARK A SHABMAN/           Examiner, Art Unit 2861